DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Cosenza on 12/16/2021.

The application has been amended as follows: 
Cancelled Claim 24.
Claims 2, 13, 21, 22, 14, and 18 have been amended.  See Attachment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 2 is allowable over the prior art of record, because the prior art of record does not disclose wherein at least one of the compensation networks has a different power transfer characteristic to one or more of the other compensation networks, and wherein the at least one compensation network has a first power transfer characteristic 
Claim 13 is allowable over the prior art of record, because the prior art of record does not disclose a magnetic coupling coil associated with each phase and a compensation network associated with each magnetic coupling coil for providing power to or receiving power from the respective coil, wherein at least one of the compensation networks has a different power transfer characteristic to one or more of the other compensation networks, wherein the power supply apparatus  is configured to provide a relative compensation phase difference or phase modulation between the first and second compensation networks and/or to provide a relative coil phase difference or phase modulation between the coupling coil and another coil, and wherein the apparatus has at least three phases.
Claim 14 is allowable over the prior art of record, because the prior art of record does not disclose magnetically coupling a coil to another IPT primary of secondary circuit;  supplying power to a first compensation network having a first power transfer characteristic which varies with coupling; and  supplying power to a plurality of second compensation networks each having a second power transfer characteristic to compensate for the power transfer characteristic of the first compensation network,  wherein coils attached to the first and second compensation networks are mutually coupled.
Claim 18 is allowable over the prior art of record, because the prior art of record does not disclose a polyphase wireless power transfer circuit having at least three phases comprising:  a first compensation network circuit and a plurality of second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CARLOS AMAYA/Primary Examiner, Art Unit 2836